CONCURRING OPINION OF
COKE, C. J.
I concur in the opinion of Mr. Justice Edings but confess that I entertain little sympathy for the rule announced upon the first ground of demurrer. It is a rule based upon the fiction of complete .unity of husband and wife and because of which they cannot contract with or sue each other since a person cannot make a contract or bring a suit against himself. In some of the States this obsolete fiction has been abolished by statute, thus emancipating both spouses from its consequences. This, however', has not been done in Hawaii. In fact the ancient rule denying a wife the right to sue her husband in a court of equity, unless she does so through the medium of a next friend, is expressly retained by section 2954 R. L. 1915. I fail utterly to comprehend the wisdom of the rule which while permitting a wife to directly maintain an action against her husband for divorce «■ vinculo and for alimony looks upon her as non sui juris and denies her the right to sue him for separate maintenance unless through the interposition of a prochein ami, but in every jurisdiction where it has not been expressly abolished by statute the rule has the uniform sanction of the courts as well as of the text writers. 21 Cyc. 1512, 1517; 10 Enc. Pl. & Pr. 197; Fletcher, Eq. Pl. & Pr. 21; Story’s Eq. Pl. (6th ed.), Sec. 61, p. 61; Barber v. Barber, 21 How. (62 U. S.) 582, 589, 590; Lewis v. Elrod, 38 Ala. 17; Bridges v. McKenna, 14 Md. 258; Walter v. Walter, 48 Mo. 140; DeWall v. Covenhoven, 5 Paige 581; Thomas *635v. Thomas, 18 Barb. 119; Wood v. Wood, 2 Paige 151; Ward v. Ward, 17 N. C. 554.
Tlie demurrer of respondent-appellant should, in my opinion, be sustained. The complainant-appellee may, of course, if she so desires, apply to the court below for permission to amend her bill by inserting the name of a responsible person as her next friend.